DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-14, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Desurvire et al. (US 5,005,175) in view of Takehisa (US 6,560,269).
With regard to claims 1, 9, and 16, Desurvire disclose an optical amplifier system (see Fig. 4) comprising
An optical fiber, which is erbium doped, (24) to propagate a forward optical signal in a path of propagation of the optical amplifier,
The optical fiber having an input end face (34)  that is angled non-perpendicular to the path of propagation to direct a backward optical emission away from the path of propagation (polished at a ten degree angle, 6th col. lines13-15)
Desurvire does not disclose an optical component in optical communication with the input end face of the optical fiber, to direct a backward optical emission away from the path of propagation.  However, Takehisa et al. disclose in a related field of endeavor, a laser device (Fig. 17) which generates a (stimulated) optical beam as well as amplified spontaneous emission, and th col. lines 65-67, 11th col. lines 1-6).  Amplified spontaneous emission is generally undesirable particularly when amplifiying and detecting an optical signal (i. e. telecommunication); therefore one skilled in the art, e. g. an optical engineer, would have found it obvious to ensure removal of the backwards amplified spontaneous emission from the optical fiber amplifier of Desuvire, by the configuration of one or more prisms as taught by Takehisa, at the angled input end face of the optical fiber.
	With regard to claims 2 and 17, the optical fiber is erbium doped fiber.
With regard to claims 3 and 18, the backward optical emission is a spontaneous emission (Desurvire 3rd col. lines 26-30, which is amplified by the optical amplifier, or see Takehisa for backward amplified spontaneous  emission).
With regard to claims 4-5, and 11-12, Desurvire discloses in fig. 4 an input lens (between input end of fiber 34 and polarizing beam splitter 22). Because the prism taught by Takehisa needs to be near to the location where amplified spontaneous light is emitted, one skilled in the art would have known to configure the prism near the lens in the optical system of Desuvire. Therefore, the prism (optical component) would have been positioned before or after the input lens.
With regard to claims 7 and 13, it would have been obvious to one skilled in the art to configure the input end face of the optical fiber to direct the backward optical emission to the prism to remove as much amplified spontaneous emission as possible.
With regard to claims 8 and 19, the input end face is angled at 10 degrees (Desurvire, 6th col. lines13-15)

With regard to claim 14,  Takehisa teaches (Fig. 17) the surface of the optical component  (18, prism) is in optical communication with the output of the laser, with the surface angled relative to the end face (9) of the laser,  so it would have been obvious to one skilled in the art to similarly angle the surface of the prism with the input endface of the fiber of Desuvire.
With regard to claim 20, the prism (optical component) refracts the light, thus it necessarily has a higher refractive index than air at the operating temperature and pressure of the optical system.

Allowable Subject Matter
Claims 6 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Seo, Chavez-Pirson, Redding, and Guo disclose angled surfaces of optical fibers.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC L BOLDA whose telephone number  is 571-272-8104.  The examiner can normally be reached on M-F from 8:30am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Yuqing Xiao, can be reached on 571-270-3603.  Please note the fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

	/ERIC L BOLDA/               Primary Examiner, Art Unit 3645